              8:19-cv-03345-HMH            Date Filed 09/08/20        Entry Number 49          Page 1 of 1
AO 450 (SCD 04/2010) Judgment in a Civil Action
                                            UNITED STATES DISTRICT COURT
                                                       for the
                                                District of South Carolina

                   Jason Trammell,
                       Plaintiff
                          v.                                         Civil Action No.     8:19-cv-03345-HMH


                                                             )
   South Carolina Investment, Inc.; South Carolina           )
   Investment I, Inc.; South Carolina Investment II,         )
    Inc.; South Carolina Investment III, Inc.; South         )
     Carolina Investment IV Inc.; South Carolina             )
  Investment V, Inc.; South Carolina Investment VI,
   Inc.; South Carolina Investment VIII, Inc.; South
     Carolina Investment XI, Inc.; South Carolina
Investment XII, Inc.; Christopher Ware, Individually,
                       Defendants

                                          JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)            recover from the defendant (name)                the amount of           dollars ($    ),
which includes prejudgment interest at the rate of      %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                      .
O other: the plaintiff, Jason Trammell, shall take nothing of the defendants South Carolina Investment, Inc., South
Carolina Investment I, Inc., South Carolina Investment II, Inc., South Carolina Investment III, Inc., South Carolina
Investment IV Inc., South Carolina Investment V, Inc., South Carolina Investment VI, Inc., South Carolina Investment
VIII, Inc., South Carolina Investment XI, Inc., South Carolina Investment XII, Inc., and Christopher Ware, from the
complaint filed pursuant to 42 U.S.C. § 2000 and this action is dismissed.

This action was (check one):


O decided by the Honorable Henry M Herlong, Jr, Senior United States District Judge, adopting the Report and
Recommendation set forth by the Honorable Jacquelyn D. Austin, United States Magistrate Judge, which recommended
granting defendants’ motion to dismiss.

Date: September 8, 2020                                            ROBIN L. BLUME, CLERK OF COURT


                                                                                           s/A. Buckingham
                                                                             Signature of Clerk or Deputy Clerk
